United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3133
                                   ___________

United States of America,             *
                                      *
                  Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Octavio Monzalvez-Salinas, also       *
known as Fredy Herrera, also known    *      [UNPUBLISHED]
as Juan Cogles-Pagan,                 *
                                      *
                  Appellant.          *
                                 ___________

                             Submitted: March 13, 2006
                                Filed: March 20, 2006
                                 ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Octavio Monzalvez-Salinas pleaded guilty to conspiracy to distribute five
hundred grams or more of actual methamphetamine, and to illegally reentering the
United States after deportation. The district court* sentenced Monzalvez-Salinas
post-Booker to 151 months in prison and five years of supervised release.



      *
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       On appeal, Monzalvez-Salinas contends the district court committed error in
enhancing his offense level under U.S.S.G. § 3B1.4 for using a minor to commit the
offense and under § 3B1.1(c) for being an organizer, leader, manager or supervisor in
his offense. According to Monzalvez-Salinas, there is no factual basis for the
enhancements because he did not admit the underlying facts and a jury did not make
the necessary findings. Because the district court applied the guidelines in an advisory
manner, however, the court could properly find sentence-enhancing facts by a
preponderance of the evidence. United States v. Garcia-Gonon, 433 F.3d 587, 593 (8th
Cir. 2006). The district court did not commit clear error in making its findings. The
evidence supports the court’s conclusion that Monzalvez-Salinas recruited and then
directed another person in the conspiracy to distribute methamphetamine, see United
States v. Bahena, 223 F.3d 797, 804 (8th Cir. 2000), and that the person recruited and
directed was a minor, see United States v. Paine, 407 F.3d 958, 964-65 (8th Cir. 2005).

       Monzalvez-Salinas also argues the district court committed error in denying
him relief under the safety valve provisions of 18 U.S.C. § 3553(f) and U.S.S.G. §
5C1.2(a). To qualify for safety valve relief, Monzalvez-Salinas must show, among
other things, that he does not have more than one criminal history point, and that he
did not organize, lead, manage, or supervise others in the offense. United States v.
Marshall, 411 F.3d 891, 895 (8th Cir. 2005). We have already rejected Monzalvez-
Salinas's contention that the district court improperly found he was the organizer,
leader, manager, or supervisor of another in the offense. Monzalvez-Salinas also
argues his criminal history category of II overstates the seriousness of his past
criminal history. Even if the seriousness of a defendant’s past criminal conduct is
overstated, criminal history points cannot be deleted for the purposes of the safety
valve. United States v. Langmade, 236 F.3d 931, 932 (8th Cir. 2001) (per curiam).
Thus, Monzalvez-Salinas is not eligible for safety valve relief.

      We affirm the district court.
                      ______________________________




                                          -2-